Citation Nr: 0717339	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant can be considered the surviving spouse 
of the deceased veteran for purposes of entitlement to 
dependency and indemnity compensation (DIC) benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1969 to December 
1971 and from March 1978 to March 1992.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 administrative decision of 
the Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant and the veteran were legally married in 
July 1980.

2.  The appellant and the veteran were never legally 
divorced.

3.  The appellant and the veteran separated in 1994; and 
remained separated until the date of the veteran's death.

4.  The separation was not due to the misconduct of, or 
procured by, the veteran, and that the appellant was not 
without fault in the separation. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  


Prior to issuing the administrative decision on appeal, the 
appellant received an April 2003 notice letter from VA which 
explained what evidence and information was necessary to 
substantiate her claim that she be considered the surviving 
spouse of the veteran.  This letter also notified the 
appellant of what evidence it was her responsibility to 
submit.  Therefore, these two elements of the required notice 
have been met.  

In addition, the appellant was provided with an August 2004 
letter pertaining to her request for a hearing.  This letter 
notified her that if she had new evidence, she could submit 
it at any time.  In September 2004 the appellant returned the 
enclosed form and checked the box indicating that she wished 
to withdraw her request for a hearing and that she had no 
additional evidence to submit.  The Board finds that this 
communication met the requirement to notify the appellant to 
submit any relevant evidence in her possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's status is not in dispute.  The remaining elements 
have no bearing on the question of whether the appellant is 
recognized as the veteran's surviving spouse.  Hence, the 
absence of notice on these elements is not prejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The April 2003 letter was provided 
prior to the administrative decision on appeal.  Although the 
August 2004 letter came after the initial decision, this was 
not prejudicial to the appellant as she indicated she had no 
more evidence to submit and was represented.  Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).

It does not appear that the appellant was ever notified what 
evidence would be obtained by VA.  However, the Board finds 
that this deficiency was not prejudicial to her.  Given the 
matter on appeal, there is no evidence that would have a 
bearing on the reasons for the appellant's separation from 
the veteran such as medical records or other records in the 
possession of the federal government that would ordinarily be 
obtained by VA.  The April 2003 letter outlined the type of 
evidence that would be most pertinent to the appellant's 
claim, none of which is obtainable by VA.  Therefore, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the appellant was 
given ample opportunity to submit the requested evidence, and 
she was scheduled for a hearing at the RO.  The appellant has 
indicated that she does not have any additional evidence to 
submit.  She has not reported, nor does the record suggest, 
the existence of pertinent evidence that is not of record.

The appellant has reported the existence of VA treatment 
records that post-date her separation from the veteran.  She 
has also reported that VA personnel provided her with 
information regarding the veteran's health and treatment.  
These records are not pertinent to the circumstances of the 
separation.

Surviving Spouse

Governing law provides that DIC benefits may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 
2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
Not only must the spouse be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The record includes a copy of a New Jersey Certificate of 
Marriage, which shows that the veteran and the appellant were 
married in July 1980.

The veteran established entitlement to service connection for 
several disabilities in a May 1992 rating decision, including 
HIV, depression, hypertension, hemorrhoids, and chronic 
sinusitis.  

A letter from the appellant was received in April 1994.  She 
indicated that she wanted VA to contact the property manager 
of a residential building where she was considering a move to 
verify the amount of money she and the veteran's dependent 
child would be receiving, and further indicated that this 
money would go toward paying their rent at this new building.  
The appellant requested that her location be kept 
confidential and that any response be sent personally to her. 

A second letter from the appellant was received in April 
1994.  She noted that she had recently requested an 
apportionment of her husband's benefits.  She provided the 
name of the property manager, as well as the address to which 
any reply should be forwarded.  She also included the 
veteran's address, although it is unclear whether she 
forwarded this statement to him.

A copy of a request from the appellant for apportionment of 
her husband's benefits was received in May 1994.  A June 1994 
letter from the appellant provided financial information. 

Apportionment was granted in a July 1994 decision.  It was 
noted that the veteran had not replied to a May 1994 due 
process letter, and that there was no evidence that he was 
reasonably contributing to the support of his estranged wife 
and child. 

The veteran contacted the RO by letter in September 1994 and 
requested a waiver of a $300 debt created when the 
apportionment was made retroactive.  He argued that his bills 
were high because of his wife's involvement in his personal 
affairs.  The veteran stated that his wife had departed and 
left him with all the debts.  He said that his wife would 
leave whenever she did not agree with him or there was too 
much pressure, and that she never attempted to contribute to 
the household.  The veteran indicated that his wife had done 
the same thing when he was in the military, and added that 
she had left him because she wanted "a free ride."

An August 2002 statement from the veteran indicated that his 
children were emancipated and requested that VA stop taking 
money from his benefits and sending it to his wife for those 
children.  

A November 2002 VA examination states that the veteran had 
been married for over 20 years, but had been separated for 
most of that time.  

The veteran's death certificate shows that he died in January 
2003.  The appellant submitted a claim for DIC that month.  

In an April 2003 statement the appellant wrote that the 
veteran was medically retired from the military after being 
diagnosed as HIV positive.  She said that he did not tell his 
children or relatives about this disease.  The appellant said 
that the veteran also experienced extremely high blood 
pressure which resulted in frequent heavy nose bleeds, which 
she believed were a danger to herself and to her children.  
The appellant said that in 1996 her husband decided that it 
was safer for her and their children if he went to live with 
relatives in another city.  The appellant stated that there 
was never any intent to legally separate or divorce, and that 
it was he who initiated the VA apportionment.  She added that 
they visited and regularly communicated over the telephone.  
She said that the veteran fell into a pattern of drug use 
while they were living apart.  She believed that this was how 
he became HIV positive, although he denied it.  The appellant 
said that she had moved to the same state as the veteran and 
remained there until May 2002, which she indicated was after 
the death of her husband.  

In her March 2004 substantive appeal, the appellant disagreed 
with the veteran's assertion that she put too much pressure 
on him, left him in debt, and wanted a free ride.  She stated 
that the veteran subjected her to physical and mental cruelty 
as a result of his alcohol abuse and gambling, which led to 
financial problems; however, the primary reason for the 
separation had been the veteran's HIV infection.  

The appellant noted that after the 1994 apportionment, she 
and her children moved to the same New Jersey town the 
veteran was living in, but that they returned to South 
Carolina the following year.  The appellant said that the 
veteran was involved in a court case in New Jersey which 
delayed his return.  She added that she returned to New 
Jersey to be with him on two occasions after 2000, and that 
she had begun to handle his finances.  She asserted that she 
had convinced the veteran to return with her to North 
Carolina, but that he had died before this could happen.  The 
appellant believed that the veteran's family contributed to 
his problems and to his drug use.  She stated that there was 
never any intent to permanently separate.  

The record clearly shows that the veteran and the appellant 
were separated no later than April 1994, and remained 
separated until his death in January 2003.  Therefore, the 
matter turns on whether the separation was due to the 
misconduct of, or procured by the veteran without the fault 
of the appellant.  38 C.F.R. § 3.53(a). 

The appellant has offered contradictory statements regarding 
the circumstances of the separation.  She initially suggested 
that the separation was the veteran's idea to protect her and 
their children, that it occurred in 1996, and that the 
veteran had requested the apportionment.  Records 
contemporaneous to the apportionment show that the separation 
actually occurred no later than 1994, and that it was the 
appellant who requested the apportionment.  The record 
clearly documents that the separation occurred in 1994, that 
she requested the apportionment, and that the veteran 
considered that she had left him.  

After being informed in the administrative decision and 
statement of the case of the ways in which the 
contemporaneous record contradicted her April 2003 statement, 
she appeared to alter her history by suggesting that the 
separation had been caused by the veteran's misconduct, and 
that despite his abusive behavior they had remained close.  
She also asserted that withstanding their nine years apart, 
they had not intended to permanently separate.

An appellants statements as to the circumstances of a 
separation will be accepted in the absence of contradictory 
evidence.  38 C.F.R. § 3.53(b).  As just noted there is 
substantial contradictory evidence.  In addition, while the 
appellant's most recent statement is to the effect that she 
was handling the veteran's finances, the Board notes that a 
request for VA burial allowance was submitted by the 
veteran's sister.  Of course even if the appellant was 
handling the veteran's finances, they were in regular 
contact, and intended to reconcile in the future, the fact 
would still remain that they did not cohabit for years prior 
to the veteran's death.  

The Board finds that the appellant's statements are of little 
probative value because of their contradictions with each 
other and with the contemporaneous record.  

The most probative evidence is the contemporaneous record 
showing no misconduct on the veteran's part in causing the 
separation and that he did not seek to procure the 
separation.

As the weight of the evidence does not show that the 
separation was either due to the misconduct of the veteran or 
procured by the veteran without fault on the part of the 
appellant, the veteran and the appellant did not have 
continuous cohabitation, and the appellant may not be 
recognized as the surviving spouse of the veteran for DIC 
benefit purposes.  38 U.S.C.A. § 5107(b).









							(CONTINUED ON NEXT PAGE)
ORDER

The appellant may not be considered the surviving spouse of 
the deceased veteran for purposes of entitlement to DIC 
benefits; the appeal is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


